DETAILED ACTION
Claims 1-20 received on 03/04/2021 are considered in this office action. Claims 1-20 are pending for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/04/2021 is being considered by the
examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 8-9, 11-14, 17 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

The term “about to release” in claims 1 and 20 is a relative term which renders the claim indefinite. The term “about to release” is not defined by the claim and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For examination purposes, the Examiner will interpret “steering sensor detects that the driver is about to release the steering wheel” as “the steering sensor detects a pressure lower than a specified value.”, as supported by dependent claim 4.

Claims 2-3, 8-9, 11-14, 17 are dependent on claim 1, and do not cure the deficiency thereof, therefore is rejected on the same basis.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over Szybalski (US 8352110 B1), in view of DENG (CN 209274685 U).
Szybalski was cited in the IDS submitted on 03/04/2021.
An Espacenet English translation of DENG’s description referenced by the Examiner is attached.

Regarding claim 1, Szybalski teaches an automated driving control system for a vehicle, the automated driving control system comprising: 
a steering sensor that detects a holding state of a steering wheel by a driver (col 7 lines 48-53: “Various touch sensitive input apparatuses 140 which may be disposed, for example, around or within steering wheel 210 may be used to identify the amount of pressure on the steering wheel. If there is no more input or the input is below a particular pressure threshold, computer 110 may determine that passenger 290 has released steering wheel 210.”); 

a controller (FIGURE 1; col 4 lines 23-26: “The vehicle may have one or more computers, such as computer 110 containing a processor 120, memory 130 and other components typically present in general purpose computers.”) configured to 
control the vehicle to drive in an automated driving mode in response to an automated driving request initiated by the driver (col 6-7 lines 64-3: “When the passenger is ready to relinquish some level of control to the autonomous driving computing system or control computer, the user may arm the control computer. For example, the passenger may press a button to arm computer 110. In another example, shown in FIG. 4, the passenger may arm computer 110 by manipulating a lever such as gear shifter 220 into a particular position”; col 7 lines 48-59: “Once control computer is able to control the vehicle competently, the passenger may relinquish control. […]. Based on the information from the touch sensitive input apparatuses, computer 110 may begin to control various aspects of vehicle 101 as shown in FIG. 10”), and 

the controller is further configured to trigger alert to driver to grip the steering wheel under conditions where the vehicle is not presently in a suitable state to perform automated driving at a time the driver initiates the automated driving request (FIGURE 13B), and the steering sensor detects that the driver is about to release the steering wheel (FIGURE 13B; col 9 lines 34-45: “Computer 110 may also display and/or sound text requesting that the passenger grip the wheel as described above. If the passenger has released the steering wheel, is not applying a force on a pedal and computer 110 was not previously in control, computer 110 may again display and/or sound text requesting that the passenger grip the wheel as described above as shown in block 1376. If the passenger has released the steering wheel, is not applying a force on a pedal and computer 110 was previously in control, the illumination may be red, indicating the emergency situation as shown in block 1377. Again computer 110 may display and/or sound text requesting that the passenger take control of the vehicle”; col 7 lines 48-56: “Once control computer is able to control the vehicle competently, the passenger may relinquish control. For example, passenger 290 may release his or her hands from steering wheel 210. Various touch sensitive input apparatuses 140 which may be disposed, for example, around or within steering wheel 210 may be used to identify the amount of pressure on the steering wheel. If there is no more input or the input is below a particular pressure threshold, computer 110 may determine that passenger 290 has released steering wheel 210.”), but fails to specifically teach trigger the steering vibrator to vibrate the steering wheel.
	However, DENG teaches a steering vibrator that controllably vibrates the steering wheel (par [0009]: “the elastic airbag is further provided with a vertically symmetric pressure sensor and an alarm, the pressure sensor and the alarm Each of the elastic airbags is further provided with a left-right symmetric vibrator”); 
control actuation of the steering vibrator (par [0009]: “and the vibrator is connected with the controller”),
trigger the steering vibrator to vibrate the steering wheel when the steering sensor detects that the driver is about to release the steering wheel (par [0009]: “It can be realized that if the driver has a situation where the sleeping hand relaxes or directly releases the steering wheel, the driver is immediately reminded by direct stimulation or sound stimulation to reduce the probability of a traffic accident.”; par [00026]: “the vibrator 7 is connected to the controller 3, and the driver is directly contacted by the vibration of the vibrator 7 to stimulate the driver to prevent drowsiness”; par [00030]: “When using, when the driver is dozing off, the hand holding the steering wheel will be involuntarily relaxed or directly released. When the driver relaxes the steering wheel, the strength of the hand on the steering wheel will be significantly weakened, and the pressure sensor 6 will immediately perceive. The air pressure into the elastic airbag 2 becomes small, and the data is fed back to the controller 3, and the controller 3 controls the pair of vibrators 7 to start the vibration, thereby transmitting the vibration to the driver's hand for stimulation, and the alarm 8 sounds.”).
Szybalski is analogous to the claimed invention because it is in the same field of notifying the driver of the current situation prior to hand over of the control of the vehicle to the autonomous system. DENG is considered analogous to the claimed invention because it is reasonably pertinent to the problem of alerting the driver to grip steering wheel. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the “display and/or sound text requesting that the passenger take grip wheel” of Szybalski with the steering wheel vibration of DENG because they both perform the function of alerting the driver and the result of the substitution would have been predictable.

Regarding claim 2, Szybalski in view of DENG teaches the automated driving control system according to claim 36Attorney Docket No. 15130US01 1. Szybalski further teaches wherein the controller is configured to permit operation of the vehicle in the automated driving mode under conditions where the vehicle is not presently in the suitable state to perform automated driving at the time when the driver makes the automated driving request (FIG. 6; FIG. 9; col 7 lines 4-12: “In response to the engagement action, various elements of vehicle 101 may indicate that the control computer is now armed. For example, as shown in FIG. 5, display 225 may light up or display text indicating that computer 110 has been armed. Computer 110 may also provide audio indicating the same (e.g. "autonomous driving mode is engaged" or "cruise mode is engaged"). After arming computer 110, passenger 290 may return his or her hands to steering wheel as shown in FIG. 6.”; col 7 lines 22-26: “As shown in FIG. 7, vehicle 101 is located in a parking lot which, for example, computer 110 is unable to navigate. Thus, computer 110 may display text information indicating the same on status bar 230 (e.g. "Not available")”), but then the vehicle is subsequently brought into the suitable state to perform automated driving by detection by the steering sensor that the driver presently holds the steering wheel (FIG. 13A-B; FIG. 9; FIG. 10; col 7 lines 48-59: “Once control computer is able to control the vehicle competently, the passenger may relinquish control. For example, passenger 290 may release his or her hands from steering wheel 210. Various touch sensitive input apparatuses 140 which may be disposed, for example, around or within steering wheel 210 may be used to identify the amount of pressure on the steering wheel. If there is no more input or the input is below a particular pressure threshold, computer 110 may determine that passenger 290 has released steering wheel 210. Based on the information from the touch sensitive input apparatuses, computer 110 may begin to control various aspects of vehicle 101 as shown in FIG. 10”).

Regarding claim 3, Szybalski in view of DENG teaches the automated driving control system according to claim 2. Szybalski further teaches wherein the controller is configured to initiate operation of the vehicle in the automated driving mode under a condition where, after the controller detects conditions that confirm automated driving of the vehicle is permitted, the steering wheel is released under conditions where the driver does not operate an accelerator pedal or a brake pedal of the vehicle (FIG. 13A; col 9 lines 8-22: “FIG. 13A is a summary exemplary colors and status indicators where computer 110 has been armed. If the passenger is gripping the steering wheel and applying, or not applying, a force on the brake or acceleration pedal, computer 110 may be in ready mode and the illumination may be blue in color as shown in blocks 1360 and 1362. If the passenger releases the grip on the steering wheel, but continues to apply pressure on one of the pedals, computer 110 may continue in ready mode and the illumination may be blue in color as shown in block 1364. Computer 110 may also display and/or sound text requesting that the passenger grip the wheel as described above. Where the passenger has released the steering wheel, is not applying a force on a pedal, and computer 110 has actually taken control, the illumination may be green in color as shown in block 1366”).

Regarding claim 4, Szybalski in view of DENG teaches the automated driving control system according to claim 3. Szybalski further teaches wherein the steering sensor is configured to detect a pressure that is applied to the steering wheel by the driver, and the controller is configured to determine that the driver is about to release the steering wheel under a condition where the pressure detected by the steering sensor becomes lower than a specified value (col 7 lines 48-59: “Once control computer is able to control the vehicle competently, the passenger may relinquish control. For example, passenger 290 may release his or her hands from steering wheel 210. Various touch sensitive input apparatuses 140 which may be disposed, for example, around or within steering wheel 210 may be used to identify the amount of pressure on the steering wheel. If there is no more input or the input is below a particular pressure threshold, computer 110 may determine that passenger 290 has released steering wheel 210. Based on the information from the touch sensitive input apparatuses, computer 110 may begin to control various aspects of vehicle 101 as shown in FIG. 10.”).

Regarding claim 5, Szybalski in view of DENG teaches the automated driving control system according to claim 4. Szybalski further teaches wherein the controller is configured to determine that the vehicle is not in the suitable state to perform automated driving under conditions where the vehicle is not in a state to generate a route to travel in the automated driving mode, and/or an area around the vehicle is determined to unsatisfactory for the automated drive mode to be initiated safely (FIG. 5; col 7 lines 14-26: “Once the control computer has been engaged, it must determine whether it may competently control aspects of the vehicle. For example, computer 110 may not be able to control aspects of vehicle 101 safely if vehicle 101 is at a particular location which computer 110 is unable to identify based on the geographic location of vehicle 101, if vehicle 101 is at a particular location which is not sufficiently defined or described by detailed map 136, or if computer 110 detects a large number of obstacles in the vicinity of vehicle 101. As shown in FIG. 7, vehicle 101 is located in a parking lot which, for example, computer 110 is unable to navigate. Thus, computer 110 may display text information indicating the same on status bar 230 (e.g. "Not available").”).

Regarding claim 6, Szybalski in view of DENG teaches the automated driving control system according to claim 5. Szybalski further teaches further comprising: a driver-actuated switch that that generates the automated driving request in response to being actuated (FIG. 4; FIG. 5; col 6-7 lines 64-3: “When the passenger is ready to relinquish some level of control to the autonomous driving computing system or control computer, the user may arm the control computer. For example, the passenger may press a button to arm computer 110. In another example, shown in FIG. 4, the passenger may arm computer 110 by manipulating a lever Such as gear shifter 220 into a particular position.”).

Regarding claim 7, Szybalski in view of DENG teaches the automated driving control system according to claim 1. Szybalski further teaches wherein the steering sensor is configured to detect a pressure that is applied to the steering wheel by the driver, and the controller is configured to determine that the driver is about to release the steering wheel under a condition where the pressure detected by the steering sensor becomes lower than a specified value (col 7 lines 48-59: “Once control computer is able to control the vehicle competently, the passenger may relinquish control. For example, passenger 290 may release his or her hands from steering wheel 210. Various touch sensitive input apparatuses 140 which may be disposed, for example, around or within steering wheel 210 may be used to identify the amount of pressure on the steering wheel. If there is no more input or the input is below a particular pressure threshold, computer 110 may determine that passenger 290 has released steering wheel 210.”).

Regarding claim 8, Szybalski in view of DENG teaches the automated driving control system according to claim 1. Szybalski further teaches wherein the controller is configured to determine that the vehicle is not in the suitable state to perform automated driving under conditions where the vehicle is not in a state to generate a route to travel in the automated driving mode, and/or an area around the vehicle is determined to unsatisfactory for the automated drive mode to be initiated safely (FIG. 5; col 7 lines 14-26: “Once the control computer has been engaged, it must determine whether it may competently control aspects of the vehicle. For example, computer 110 may not be able to control aspects of vehicle 101 safely if vehicle 101 is at a particular location which computer 110 is unable to identify based on the geographic location of vehicle 101, if vehicle 101 is at a particular location which is not sufficiently defined or described by detailed map 136, or if computer 110 detects a large number of obstacles in the vicinity of vehicle 101. As shown in FIG. 7, vehicle 101 is located in a parking lot which, for example, computer 110 is unable to navigate. Thus, computer 110 may display text information indicating the same on status bar 230 (e.g. "Not available").”).

Regarding claim 9, Szybalski in view of DENG teaches the automated driving control system according to claim 1. Szybalski further teaches further comprising: 39Attorney Docket No. 15130US01 a driver-actuated switch that that generates the automated driving request in response to being actuated (FIG. 4; FIG. 5; col 6-7 lines 64-3: “When the passenger is ready to relinquish some level of control to the autonomous driving computing system or con trol computer, the user may arm the control computer. For example, the passenger may press a button to arm computer 110. In another example, shown in FIG. 4, the passenger may arm computer 110 by manipulating a lever Such as gear shifter 220 into a particular position.”).

Regarding claim 10, Szybalski in view of DENG teaches the automated driving control system according to claim 2. Szybalski further teaches wherein the steering sensor is configured to detect a pressure that is applied to the steering wheel by the driver, and the controller is configured to determine that the driver is about to release the steering wheel under a condition where the pressure detected by the steering sensor becomes lower than a specified value (col 7 lines 48-59: “Once control computer is able to control the vehicle competently, the passenger may relinquish control. For example, passenger 290 may release his or her hands from steering wheel 210. Various touch sensitive input apparatuses 140 which may be disposed, for example, around or within steering wheel 210 may be used to identify the amount of pressure on the steering wheel. If there is no more input or the input is below a particular pressure threshold, computer 110 may determine that passenger 290 has released steering wheel 210.”).

Regarding claim 11, Szybalski in view of DENG teaches the automated driving control system according to claim 2. Szybalski further teaches wherein the controller is configured to determine that the vehicle is not in the suitable state to perform automated driving under conditions where the vehicle is not in a state to generate a route to travel in the automated driving mode, and/or an area around the vehicle is determined to unsatisfactory for the automated drive mode to be initiated safely (FIG. 5; col 7 lines 14-26: “Once the control computer has been engaged, it must determine whether it may competently control aspects of the vehicle. For example, computer 110 may not be able to control aspects of vehicle 101 safely if vehicle 101 is at a particular location which computer 110 is unable to identify based on the geographic location of vehicle 101, if vehicle 101 is at a particular location which is not sufficiently defined or described by detailed map 136, or if computer 110 detects a large number of obstacles in the vicinity of vehicle 101. As shown in FIG. 7, vehicle 101 is located in a parking lot which, for example, computer 110 is unable to navigate. Thus, computer 110 may display text information indicating the same on status bar 230 (e.g. "Not available").”).

Regarding claim 12, Szybalski in view of DENG teaches the automated driving control system according to claim 2. Szybalski further teaches further comprising: a driver-actuated switch that that generates the automated driving request in response to being actuated (FIG. 4; FIG. 5; col 6-7 lines 64-3: “When the passenger is ready to relinquish some level of control to the autonomous driving computing system or control computer, the user may arm the control computer. For example, the passenger may press a button to arm computer 110. In another example, shown in FIG. 4, the passenger may arm computer 110 by manipulating a lever Such as gear shifter 220 into a particular position.”).

Regarding claim 13, Szybalski in view of DENG teaches the automated driving control system according to claim 3. Szybalski further teaches wherein the controller is configured to determine that the vehicle is not in the suitable state to perform automated driving under conditions where the vehicle is not in a state to generate a route to travel in the automated driving mode, and/or an area around the vehicle is determined to unsatisfactory for the automated drive mode to be initiated safely (FIG. 5; col 7 lines 14-26: “Once the control computer has been engaged, it must determine whether it may competently control aspects of the vehicle. For example, computer 110 may not be able to control aspects of vehicle 101 safely if vehicle 101 is at a particular location which computer 110 is unable to identify based on the geographic location of vehicle 101, if vehicle 101 is at a particular location which is not sufficiently defined or described by detailed map 136, or if computer 110 detects a large number of obstacles in the vicinity of vehicle 101. As shown in FIG. 7, vehicle 101 is located in a parking lot which, for example, computer 110 is unable to navigate. Thus, computer 110 may display text information indicating the same on status bar 230 (e.g. "Not available").”).

Regarding claim 14, Szybalski in view of DENG teaches the automated driving control system according to claim 3. Szybalski further teaches further comprising: a driver-actuated switch that that generates the automated driving request in response to being actuated (FIG. 4; FIG. 5; col 6-7 lines 64-3: “When the passenger is ready to relinquish some level of control to the autonomous driving computing system or control computer, the user may arm the control computer. For example, the passenger may press a button to arm computer 110. In another example, shown in FIG. 4, the passenger may arm computer 110 by manipulating a lever Such as gear shifter 220 into a particular position”).

Regarding claim 15, Szybalski in view of DENG teaches the automated driving control system according to claim 7. Szybalski further teaches wherein the controller is configured to determine that the vehicle is not in the suitable state to perform automated driving under conditions where the vehicle is not in a state to generate a route to travel in the automated driving mode, and/or an area around the vehicle is determined to unsatisfactory for the automated drive mode to be initiated safely (FIG. 5; col 7 lines 14-26: “Once the control computer has been engaged, it must determine whether it may competently control aspects of the vehicle. For example, computer 110 may not be able to control aspects of vehicle 101 safely if vehicle 101 is at a particular location which computer 110 is unable to identify based on the geographic location of vehicle 101, if vehicle 101 is at a particular location which is not sufficiently defined or described by detailed map 136, or if computer 110 detects a large number of obstacles in the vicinity of vehicle 101. As shown in FIG. 7, vehicle 101 is located in a parking lot which, for example, computer 110 is unable to navigate. Thus, computer 110 may display text information indicating the same on status bar 230 (e.g. "Not available").”).

Regarding claim 16, Szybalski in view of DENG teaches the automated driving control system according to claim 7. Szybalski further teaches further comprising: a driver-actuated switch that that generates the automated driving request in response to being actuated (FIG. 4; FIG. 5; col 6-7 lines 64-3: “When the passenger is ready to relinquish some level of control to the autonomous driving computing system or control computer, the user may arm the control computer. For example, the passenger may press a button to arm computer 110. In another example, shown in FIG. 4, the passenger may arm computer 110 by manipulating a lever Such as gear shifter 220 into a particular position.”).

Regarding claim 17, Szybalski in view of DENG teaches the automated driving control system according to claim 8. Szybalski further teaches further comprising: a driver-actuated switch that that generates the automated driving request in response to being actuated (FIG. 4; FIG. 5; col 6-7 lines 64-3: “When the passenger is ready to relinquish some level of control to the autonomous driving computing system or control computer, the user may arm the control computer. For example, the passenger may press a button to arm computer 110. In another example, shown in FIG. 4, the passenger may arm computer 110 by manipulating a lever Such as gear shifter 220 into a particular position.”).

Regarding claim 18, Szybalski in view of DENG teaches the automated driving control system according to claim   10. Szybalski further teaches wherein the controller is configured to determine that the vehicle is not in the suitable state to perform automated driving under conditions where the vehicle is not in a state to generate a route to travel in the automated driving mode, and/or an area around the vehicle is determined to unsatisfactory for the automated drive mode to be initiated safely (FIG. 5; col 7 lines 14-26: “Once the control computer has been engaged, it must determine whether it may competently control aspects of the vehicle. For example, computer 110 may not be able to control aspects of vehicle 101 safely if vehicle 101 is at a particular location which computer 110 is unable to identify based on the geographic location of vehicle 101, if vehicle 101 is at a particular location which is not sufficiently defined or described by detailed map 136, or if computer 110 detects a large number of obstacles in the vicinity of vehicle 101. As shown in FIG. 7, vehicle 101 is located in a parking lot which, for example, computer 110 is unable to navigate. Thus, computer 110 may display text information indicating the same on status bar 230 (e.g. "Not available").”).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Szybalski in view of Belloni Mourao (US 20190332106 A1). 

Regarding claim 19, Szybalski teaches an automated driving control system for a vehicle, the automated driving control system comprising: 

a controller configured to control the vehicle to drive in an automated driving mode in response to an automated driving request made by a driver (col 6-7 lines 64-3: “When the passenger is ready to relinquish some level of control to the autonomous driving computing system or control computer, the user may arm the control computer. For example, the passenger may press a button to arm computer 110. In another example, shown in FIG. 4, the passenger may arm computer 110 by manipulating a lever such as gear shifter 220 into a particular position”; col 7 lines 48-59: “Once control computer is able to control the vehicle competently, the passenger may relinquish control. […]. Based on the information from the touch sensitive input apparatuses, computer 110 may begin to control various aspects of vehicle 101 as shown in FIG. 10”) and to control 
wherein the controller is further configured to display visual indicators from a time at which the driver makes the automated driving request until a time at which the vehicle is brought into a state suitable to perform automated driving (col 7 lines 13-26: “Once the control computer has been engaged, it must determine whether it may competently control aspects of the vehicle. […] Thus, computer 110 may display text information indicating the same on status bar 230 (e.g. "Not available").”; col 7 lines 38-47: “The control computer may use additional visual indicators to display the status of the control computer to a passenger. For example, computer 110 may illuminate surfaces of vehicle 101 in a particular color (or various shades of the color) to indicate the status of computer 110. Where computer 110 is ready to take control of various aspects of vehicle 101, steering wheel portions 950 and 955 as well as indicator bar 230 may illuminate gradually in a particular color, a first color. The illumination may be immediately intense or alternatively gradually increase in intensity”), but fails to specifically teach steering vibrator to vibrate the steering wheel.
However, Belloni Mourao teaches a steering vibrator that controllably vibrates a steering wheel (par [0079]: “In another embodiment, the autonomous driver's behavior analysis program 110a, 110b may send a non-verbal alert notification (e.g., vibration of the steering wheel […]”, wherein “vibration of the steering wheel” indicates a steering vibrator that controllably vibrates a steering wheel);
a controller configured to control actuation of the steering vibrator (par [0079]: “In another embodiment, the autonomous driver's behavior analysis program 110a, 110b may send a non-verbal alert notification (e.g., vibration of the steering wheel, flashing of the interior lights, and a written warning message displayed on the display computer monitor associated with the vehicle 202). The type of alert notification presented to the driver may depend on the specific manufacturer of the vehicle 202 and the existing vehicle sensors 204, or alert setting preferences configured by the user.”, wherein “autonomous driver's behavior analysis program 110a, 110b may send a non-verbal alert notification (e.g., vibration of the steering wheel” indicates a controller configured to control actuation of the steering vibrator, and “vibration of the steering wheel is an alternate alert notification method to “warning message displayed on the display computer monitor associated with the vehicle 202”);
steering vibrator to vibrate the steering wheel (par [0079]: “In another embodiment, the autonomous driver's behavior analysis program 110a, 110b may send a non-verbal alert notification (e.g., vibration of the steering wheel, flashing of the interior lights, and a written warning message displayed on the display computer monitor associated with the vehicle 202)”).
 Belloni Mourao is considered analogous to the claimed invention because it is reasonably pertinent to the problem of alerting the driver. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the “display text information indicating the same on status bar” of Szybalski with the “vibration of the steering wheel” of Belloni Mourao because they both perform the function of notifying the driver and the result of the substitution would have been predictable (Belloni Mourao par [0079]: “In another embodiment, the autonomous driver's behavior analysis program 110a, 110b may send a non-verbal alert notification (e.g., vibration of the steering wheel, flashing of the interior lights, and a written warning message displayed on the display computer monitor associated with the vehicle 202)”).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Szybalski in view of DENG and further in view of Lemasson (US20090079551A1). 

Regarding claim 20, Szybalski teaches an automated driving control system for a vehicle, the automated driving control system comprising: 
a steering sensor that detects a holding state of a steering wheel by a driver (col 7 lines 48-53: “Various touch sensitive input apparatuses 140 which may be disposed, for example, around or within steering wheel 210 may be used to identify the amount of pressure on the steering wheel. If there is no more input or the input is below a particular pressure threshold, computer 110 may determine that passenger 290 has released steering wheel 210.”); 

a controller (FIGURE 1; col 4 lines 23-26: “The vehicle may have one or more computers, such as computer 110 containing a processor 120, memory 130 and other components typically present in general purpose computers.”) configured to 
control the vehicle to drive in an automated driving mode in response to an automated driving request initiated by the driver (col 6-7 lines 64-3: “When the passenger is ready to relinquish some level of control to the autonomous driving computing system or control computer, the user may arm the control computer. For example, the passenger may press a button to arm computer 110. In another example, shown in FIG. 4, the passenger may arm computer 110 by manipulating a lever such as gear shifter 220 into a particular position”; col 7 lines 48-59: “Once control computer is able to control the vehicle competently, the passenger may relinquish control. […]. Based on the information from the touch sensitive input apparatuses, computer 110 may begin to control various aspects of vehicle 101 as shown in FIG. 10”), and 
alert the driver to grip the steering wheel under conditions where the vehicle is not presently in a suitable state to perform automated driving at a time the driver initiates the automated driving request (FIGURE 13B), and the steering sensor detects that the driver is about to release the steering wheel (FIGURE 13B; col 9 lines 34-45: “Computer 110 may also display and/or sound text requesting that the passenger grip the wheel as described above. If the passenger has released the steering wheel, is not applying a force on a pedal and computer 110 was not previously in control, computer 110 may again display and/or sound text requesting that the passenger grip the wheel as described above as shown in block 1376. If the passenger has released the steering wheel, is not applying a force on a pedal and computer 110 was previously in control, the illumination may be red, indicating the emergency situation as shown in block 1377. Again computer 110 may display and/or sound text requesting that the passenger take control of the vehicle”; col 7 lines 48-56: “Once control computer is able to control the vehicle competently, the passenger may relinquish control. For example, passenger 290 may release his or her hands from steering wheel 210. Various touch sensitive input apparatuses 140 which may be disposed, for example, around or within steering wheel 210 may be used to identify the amount of pressure on the steering wheel. If there is no more input or the input is below a particular pressure threshold, computer 110 may determine that passenger 290 has released steering wheel 210.”), but fails to specifically teach trigger the steering vibrator to vibrate the steering wheel.
	However, DENG teaches a steering vibrator that controllably vibrates the steering wheel, the steering vibrator(par [0009]: “the elastic airbag is further provided with a vertically symmetric pressure sensor and an alarm, the pressure sensor and the alarm Each of the elastic airbags is further provided with a left-right symmetric vibrator”; par [00026]: “the vibrator 7 is connected to the controller 3, and the driver is directly contacted by the vibration of the vibrator 7 to stimulate the driver to prevent drowsiness”); 
control actuation of the steering vibrator, by sending the control signal to the steering vibrator (par [0009]: “and the vibrator is connected with the controller”) under conditions when the steering sensor detects that the driver is about to release the steering wheel (par [0009]: “It can be realized that if the driver has a situation where the sleeping hand relaxes or directly releases the steering wheel, the driver is immediately reminded by direct stimulation or sound stimulation to reduce the probability of a traffic accident.”; par [00026]: “the vibrator 7 is connected to the controller 3, and the driver is directly contacted by the vibration of the vibrator 7 to stimulate the driver to prevent drowsiness”; par [00030]: “When using, when the driver is dozing off, the hand holding the steering wheel will be involuntarily relaxed or directly released. When the driver relaxes the steering wheel, the strength of the hand on the steering wheel will be significantly weakened, and the pressure sensor 6 will immediately perceive. The air pressure into the elastic airbag 2 becomes small, and the data is fed back to the controller 3, and the controller 3 controls the pair of vibrators 7 to start the vibration, thereby transmitting the vibration to the driver's hand for stimulation, and the alarm 8 sounds.”).
Szybalski is analogous to the claimed invention because it is in the same field of notifying the driver of the current situation prior to hand over of the control of the vehicle to the autonomous system. DENG is considered analogous to the claimed invention because it is reasonably pertinent to the problem of alerting the driver to grip steering wheel. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the “display and/or sound text requesting that the passenger take grip wheel” of Szybalski with the steering wheel vibration of DENG because they both perform the function of alerting the driver and the result of the substitution would have been predictable. Szybalski in view of DENG fails to specifically teach steering vibrator comprising at least one of an eccentric rotating mass vibrator or a linear resonant actuator.
However, Lemasson teaches steering vibrator comprising at least one of an eccentric rotating mass vibrator or a linear resonant actuator (Abstract: “A driver alert system for the steering wheel of a motor vehicle includes a vibration module with an eccentric mass and a driving device for rotating said eccentric mass about a rotational axis. The vibration module is arranged such that the rotational axis of the eccentric mass is essentially parallel to the steering column axis.”).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the steering wheel vibrator of Szybalski in view of DENG with the eccentric rotating mass vibrator of Lemasson because they both perform the function of vibrating the steering wheel and the result of the substitution would have been predictable.







Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Cullinane (US8818608B2) teaches vehicle displaying preventive conditions to the driver after receiving a request to switch from manual driving to autonomous driving.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW S KIM whose telephone number is (571)272-7356. The examiner can normally be reached Mon - Fri 8AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J Lee can be reached on (571) 270-5965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.S.K./Examiner, Art Unit 3668                                                                                                                                                                                                        

/JAMES J LEE/Supervisory Patent Examiner, Art Unit 3668